DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-13 and the species M. galloprovincialis (claims 11 and 12) in the reply filed on 8/1/2022 is acknowledged.  The traversal is on the ground(s) that 
Examiner states the claims in Groups I, II, and III are distinct because, for example, a method of producing a triploid oyster would not produce a triploid shellfish; however, this statement does not seem responsive to the stated standard: “The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.” Whether, for example, a method of producing a triploid oyster would produce a triploid shellfish does not appear to address whether the inventions as claimed are capable of use together or have a materially different design, mode of operation, function, or effect.” Second, the searches required for the claims in Groups I, II, and III require the same keyword (triploid or polyploid) and the mating of a tetraploid species with a diploid species, which cuts against any assumption of a “serious” search burden. For at least these reasons, the basis for the restriction requirement is speculative and the claims in Groups I, II, and III should be searched and examined together.
Regarding the species, Applicants argue that Examiner refers to the anatomical, functional, and structural differences among the species, but fails to provide any reason why multiple species cannot be searched and examined together. Thus, stating there would be a search burden to search and examine the different species is merely a conclusory statement. For at least these reasons, the basis for the election of species requirement is misplaced and the species should be searched and examined together.
This is not found persuasive because Groups I-III each set forth functionally and structurally distinct organisms oysters in Group I, mussels and claims in Group II and scallops in Group III. Oysters, muscles/clams and scallops are all distinct species of mollusk and a search burden exists because a search of a scallop would not result in a search of an oyster or mussel since these are each distinct organisms set forth in the claims. Should Applicant’s elected species be found patentable then the withdrawn species will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 7-10 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney D. (2010, J. World Aquaculture Society, Vol. 41(2), pgs. 192-206) in view of ISSG (Global Invasive Species Database, published online 5/9/2006, pgs. 1-2).
	Regarding claim 6, Cheney teaches that shellfish such as triploid mussels can be obtained from breeding tetraploid with diploids (pg. 195 col. 1 parag. 3 bridge col. 2 parag. 1). Cheney teaches that breeding triploids improves the quality of the shellfish (pg. 193 col. 1 parag. 2).
	Importantly, Cheney teaches “The aquaculture superiority of triploids has been recognized, notably because of their sterility, improved growth rate, and superior
flavor and texture” (pg. 195 col. 2 parag. 3 lines 3-6).

	Cheney does not teach:
	(i) the shellfish (mussel) M. galloprovincialis.

	(i) Regarding the mussel M. galloprovincialis, ISSG teaches that M. galloprovincialis is an invasive species and that a technique to manage their growth is to produce triploid M. galloprovincialis which are functionally sterile and thus eliminate the risk of wild populations establishing (pg. 2 col. 2, see Management Info).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Cheney regarding breeding tetraploid and diploid mussels to obtain sterile triploid mussels with the teachings of ISSG regarding producing triploid M. galloprovincialis to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since ISSG teaches that M. galloprovincialis is an invasive species of mussel and that generating triploid M. galloprovincialis can reduce its impact on wild populations of mussels.
	There would have been a reasonable expectation of success that the M. galloprovincialis of ISSG could be produced as a triploid, since Cheney teaches that a common means of producing triploid mussels is by crossing tetraploids with diploids.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632